DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 22 March 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-18 are objected to because of the following informalities:
Claim 16 recites: “wherein operating the vertical landing apparatus further comprises, operating the vertical landing apparatus comprising one of,” which is redundant and should be corrected to “wherein operating the vertical landing apparatus further comprises, operating one of:”
Claims 17 and 18 recite: “wherein operating the vertical landing apparatus having one or more energy absorbing landing gear systems further comprises, operating the vertical landing apparatus having one or more energy absorbing landing gear systems, each comprising”, which is redundant and should be corrected to “wherein operating the vertical landing apparatus having one or more energy absorbing landing gear systems further comprises each comprising”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-11, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 4,336,868).
- Regarding Claim 1. Wilson discloses an energy absorbing landing gear system (76 “force attenuating apparatus” column 9 line 36; fig. 13) for attachment to a vertical landing apparatus (“helicopter” column 3 line 13), the energy absorbing landing gear system (76) comprising: 
a linear damper assembly (80, “oleo-pneumatic shock strut” column 9 lines 37-38); and 

wherein when the energy absorbing landing gear system (76) is attached to the vertical landing apparatus (fig. 13 illustrates the attachment to the helicopter), 
during a landing phase (“landing” column 9 line 56), the linear damper assembly (80) contacts a landing surface (fig. 13 illustrates the aircraft/rotorcraft landed on the ground), and a piston assembly (fig. 13 illustrates the shock strut, which inherently incorporates a piston assembly) of the linear damper assembly (80) moves a first compression distance (“force will urge the energy absorbing member downwardly relative to the retention cup” column 9 lines 61-62; once the shock strut has reached the limit of its travel upon landing, it has inherently traveled a first compression distance) toward the load limiter assembly (82/78/84), and 
when the linear damper assembly (80) reaches a maximum compression (inherent in order for the deformable element to be deformed), the linear damper assembly (80) moves a second compression distance into the load limiter assembly (82/78/84, inherently required for the deformation of the deformable element), and the at least one deformable element (78) deforms (“result in crushing of the energy absorbing member” column 9 line 64).
- Regarding Claim 2. Wilson discloses the energy absorbing landing gear system of claim 1, wherein the linear damper assembly (80) comprises: 
a linear damper (“oleo-pneumatic shock strut” column 9 lines 37-38) comprising one of, hydraulic shock absorber (“oleo-pneumatic shock strut” column 9 lines 37-38), and 
a base member (74) coupled to the linear damper (80, fig. 13 illustrates the coupling through axle assembly 72), the base member (74) interfacing with the landing surface during the landing phase (“landing“ column 9 line 56; inherently, the wheel will interface with the landing surface) of the vertical landing apparatus (“helicopter” column 3 line 13).
- Regarding Claim 3. Wilson discloses the energy absorbing landing gear system of claim 1, wherein the load limiter assembly (82/78/84) is coupled in a series configuration to, and atop, the linear damper assembly (80, fig. 13 illustrates the arrangement as atop and in series with the linear damper assembly).

- Regarding Claim 7. Wilson discloses the energy absorbing landing gear system of claim 1, wherein the load limiter assembly (82/78/84) further comprises: 
a closed tubular fitting (82/84, each tubular fitting is closed on one end as illustrated); and 
the at least one deformable element (78) disposed in an interior of the closed tubular fitting (82/84, portions of the deformable element are disposed in an interior of the closed tubular fittings as illustrated in fig. 14) and mounted atop the linear damper assembly (80, fig. 13 illustrates arrangement mounted atop the linear damper assembly), and 
the at least one deformable element (78) comprising a deformable crush element (78, “crushing of the energy absorbing member” column 9 line 64), 
wherein when the linear damper assembly (80) moves into the load limiter assembly (82/78/84), the deformable crush element (78) is compressed and deformed (“crushing of the energy absorbing member” column 9 line 64).
- Regarding Claim 9. Wilson discloses the energy absorbing landing gear system of claim 1, wherein the at least one deformable element (78) deforms to form at least one deformed element (“crushing of the energy absorbing member” column 9 line 64), and the at least one deformed element (78) serves as a visual indicator that a load threshold of the linear damper assembly (80) was exceeded (the crushed tube of the deformed element would be clearly visible as it is located on the outside of the aircraft, allowing for it to inherently serve as a visual indicator that a load threshold of the damper assembly was exceeded).
- Regarding Claim 10. Wilson discloses a vertical landing apparatus (“helicopter” column 3 line 13) comprising: 
a structural frame (68/70 and the airframe of the helicopter); and 
one or more energy absorbing landing gear systems (78, fig. 13 illustrates one such system, which would inherently also be present on the opposite side of the aircraft), each attached to the structural frame (fig. 13 illustrates the attachment to the structural frame), via one or more 
a linear damper assembly (80/74, “oleo-pneumatic shock strut” column 9 lines 37-38) comprising a linear damper (“oleo-pneumatic shock strut” column 9 lines 37-38) having a piston assembly (inherent to an oleo-pneumatic shock strut) coupled to a base member (74); and 
a load limiter assembly (82/78/84) coupled to the linear damper assembly (80, fig. 13 illustrates the coupling), the load limiter assembly (82/78/84) having at least one deformable element (78), 
wherein during a landing phase (“landing” column 9 line 56), the base member (74) of the linear damper assembly (80/74) contacts a landing surface (the wheel inherently first contacts the landing surface), and the piston assembly (inherent to an oleo-pneumatic shock strut) moves a first compression distance (“force will urge the energy absorbing member downwardly relative to the retention cup” column 9 lines 61-62; once the shock strut has reached the limit of its travel upon landing, it has inherently traveled a first compression distance) toward the load limiter assembly (82/78/84), and 
wherein when the linear damper assembly (80) reaches a maximum compression (inherent in order for the deformable element to be deformed), the linear damper assembly (80) moves a second compression distance into the load limiter assembly (82/78/84, inherently required for the deformation of the deformable element), and the at least one deformable element (78) deforms (“result in crushing of the energy absorbing member” column 9 line 64).
- Regarding Claim 11. Wilson discloses the vertical landing apparatus of claim 10, wherein the vertical landing apparatus comprises one of, an aircraft, a vertical take-off and landing (VTOL) aircraft, a manned aircraft, an unmanned aerial vehicle (UAV), a rotorcraft (“helicopter” column 3 line 13; a helicopter can be considered an aircraft, a vertical take-off and landing (VTOL) aircraft, a manned aircraft, an unmanned aerial vehicle (UAV), and a rotorcraft depending on the configuration of the helicopter) configured to land in a vertical landing motion (“helicopter” column 3 line 13; helicopter are VTOL aircraft which land vertically).
- Regarding Claim 15. Wilson discloses a method of using one or more energy absorbing landing gear systems (76 “force attenuating apparatus” column 9 line 36; fig. 13) attached to a vertical landing 
operating the vertical landing apparatus (“helicopter” column 3 line 13) to land in a vertical landing motion during the landing phase (“landing” column 9 line 56, a helicopter inherently lands vertically), the vertical landing apparatus (“helicopter” column 3 line 13) having the one or more energy absorbing landing gear systems (76) attached to a structural frame (68/70) of the vertical landing apparatus (“helicopter” column 3 line 13), each of the one or more energy absorbing landing gear systems (76) comprising: 
a linear damper assembly (80/74, “oleo-pneumatic shock strut” column 9 lines 37-38) comprising a linear damper (“oleo-pneumatic shock strut” column 9 lines 37-38) having a piston assembly (inherent to an oleo-pneumatic shock strut) coupled to a base member (74); and 
a load limiter assembly (82/78/84) coupled to the linear damper assembly (80, fig. 13 illustrates the coupling), the load limiter assembly (82/78/84) having at least one deformable element (78); 
moving the piston assembly of the linear damper assembly (80/74) of each of the one or more energy absorbing landing gear systems (76), a first compression distance (“force will urge the energy absorbing member downwardly relative to the retention cup” column 9 lines 61-62; once the shock strut has reached the limit of its travel upon landing, it has inherently traveled a first compression distance) toward the load limiter assembly (82/78/84), when the base member (74) of each of the one or more energy absorbing landing gear systems (76) contacts a landing surface during the landing phase (“landing” column 9 line 56; the wheel inherently first contacts the landing surface); 
moving the linear damper assembly (80/74) of each of the one or more energy absorbing landing gear systems (76), a second compression distance into the load limiter assembly (82/78/84, inherently required for the deformation of the deformable element), when the linear damper assembly (80/74) reaches a maximum compression (inherently, reaching the max compression will require deformation of the energy absorbing landing gear system allowing for a second distance to be moved upon max compression); and 

- Regarding Claim 16. Wilson discloses the method of claim 15, wherein operating the vertical landing apparatus (“helicopter” column 3 line 13) further comprises, operating one of: an aircraft, a vertical take-off and landing (VTOL) aircraft, a manned aircraft, an unmanned aerial vehicle (UAV), a rotorcraft (“helicopter” column 3 line 13; a helicopter can be considered an aircraft, a vertical take-off and landing (VTOL) aircraft, a manned aircraft, an unmanned aerial vehicle (UAV), and a rotorcraft depending on the configuration of the helicopter), configured to land in the vertical landing motion (“helicopter” column 3 line 13; helicopter are VTOL aircraft which land vertically).
- Regarding Claim 19. Wilson discloses the method of claim 15, wherein deforming (“crushing of the energy absorbing member” column 9 line 64) the at least one deformable element (78), further comprises, obtaining at least one deformed element (78) that serves as a visual indicator that a load threshold of the linear damper assembly (80) was exceeded (the crushed tube of the deformed element would be clearly visible as it is located on the outside of the aircraft, allowing for it to inherently serve as a visual indicator that a load threshold of the damper assembly was exceeded) and the vertical landing apparatus (“helicopter” column 3 line 13) experienced a hard-landing load condition (“high impact landing or a crash situation” column 13 lines 56-57).
- Regarding Claim 20. Wilson discloses the method of claim 15, wherein deforming the at least one deformable element (78, “crushing of the energy absorbing member” column 9 line 64), further comprises, irreversibly deforming the at least one deformable element (78, inherently, the crushing of the tube irreversibly deforms the element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Losi (US 2016/0052625).
- Regarding Claim 8. Wilson discloses the energy absorbing landing gear system of claim 7, with the deformable crush element (78).  Wilson does not disclose the crush element being an aluminum honeycomb crush element.
However, Losi discloses a similar energy absorbing landing gear system (10, fig. 1a-c, 2, 13 and 13 “impact absorber device” [abstract]) comprising a crush element (40, “core” [abstract]) wherein the crush element (40) is an aluminum honeycomb crush element (40, “honeycomb structure which may be made of different materials and metal alloys” [0058]; an aluminum honeycomb is inherently one of the metal alloys possible for use). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the crush element of Wilson to incorporate the aluminum honeycomb crush element of Losi to allow for the crush element to be filled with polyurethane foam allowing for vibration damping and increased fatigue life of the energy absorbing landing gear system.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. 
- Regarding Claim 12. Wilson discloses the vertical landing apparatus of claim 10, with the one or more energy absorbing landing gear systems (78) attached to the structural frame (68/70).  Wilson does not disclose four energy absorbing landing gear systems attached to the structural frame, the four energy absorbing landing gear systems being in a vertical alignment with each other.
However, Losi discloses a similar vertical landing apparatus (1, fig. 1a-b; “helicopter” [0036]) with four energy absorbing landing gear systems (10, fig. 1a-b illustrate two devices on each side allowing for a total of four systems to be present) attached to the structural frame (fig. 1a-b illustrate the systems attached to the structural frame), the four energy absorbing landing gear systems being in vertical alignment with each other (fig. 1a-b illustrate each landing gear system having a vertical component of alignment which is in line, as illustrated by the profile view of 1a).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vertical landing apparatus of Wilson to incorporate the four energy absorbing landing 
- Regarding Claim 14. Wilson discloses the vertical landing apparatus of claim 10, wherein the load limiter assembly (82/78/84) further comprises: 
a closed tubular fitting (82/84, each tubular fitting is closed on one end as illustrated); and 
the at least one deformable element (78) disposed in an interior of the closed tubular fitting (82/84, portions of the deformable element are disposed in an interior of the closed tubular fittings as illustrated in fig. 14) and mounted atop the linear damper assembly (80, fig. 13 illustrates arrangement mounted atop the linear damper assembly), and 
the at least one deformable element (78) comprising a crush element (78, “crushing of the energy absorbing member” column 9 line 64), 
wherein when the linear damper assembly (80) moves into the load limiter assembly (82/78/84), the crush element (78) is compressed and deformed (“crushing of the energy absorbing member” column 9 line 64). Wilson does not disclose the crush element being a honeycomb crush element.
However, Losi discloses a similar energy absorbing landing gear system (10, fig. 1a-c, 2, 13 and 13 “impact absorber device” [abstract]) comprising a crush element (40, “core” [abstract]) wherein the crush element (40) is an aluminum honeycomb crush element (40, “honeycomb structure which may be made of different materials and metal alloys” [0058]; an aluminum honeycomb is inherently one of the metal alloys possible for use). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the crush element of Wilson to incorporate the aluminum honeycomb crush element of Losi to allow for the crush element to be filled with polyurethane foam allowing for vibration damping and increased fatigue life of the energy absorbing landing gear system.  Note that it has been held to be within the general skill of a worker in 
- Regarding Claim 18. Wilson discloses the method of claim 15, wherein operating the vertical landing apparatus (“helicopter” column 3 line 13) having one or more energy absorbing landing gear systems (78) further comprises, each comprising the load limiter assembly (82/78/84) further comprising: 
a closed tubular fitting (82/84, each tubular fitting is closed on one end as illustrated); and 
the at least one deformable element (78) disposed in an interior of the closed tubular fitting (82/84, portions of the deformable element are disposed in an interior of the closed tubular fittings as illustrated in fig. 14) and mounted atop the linear damper assembly (80, fig. 13 illustrates arrangement mounted atop the linear damper assembly), and 
the at least one deformable element (78) comprising a crush element (78, “crushing of the energy absorbing member” column 9 line 64), 
wherein when the linear damper assembly (80) moves into the load limiter assembly (82/78/84), the crush element (78) is compressed and deformed (“crushing of the energy absorbing member” column 9 line 64).  Wilson does not disclose the crush element being a honeycomb crush element.
However, Losi discloses a similar energy absorbing landing gear system (10, fig. 1a-c, 2, 13 and 13 “impact absorber device” [abstract]) comprising a crush element (40, “core” [abstract]) wherein the crush element (40) is an aluminum honeycomb crush element (40, “honeycomb structure which may be made of different materials and metal alloys” [0058]; an aluminum honeycomb is inherently one of the metal alloys possible for use). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the crush element of Wilson to incorporate the aluminum honeycomb crush element of Losi to allow for the crush element to be filled with polyurethane foam allowing for vibration damping and increased fatigue life of the energy absorbing landing gear system.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. 
Allowable Subject Matter
s 5-6, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        11 September 2021